Name: 85/477/EEC: Council Decision of 21 October 1985 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  Asia and Oceania;  means of agricultural production
 Date Published: 1985-10-25

 Avis juridique important|31985D047785/477/EEC: Council Decision of 21 October 1985 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries Official Journal L 285 , 25/10/1985 P. 0062 - 0063 Spanish special edition: Chapter 03 Volume 38 P. 0078 Portuguese special edition Chapter 03 Volume 38 P. 0078 *****COUNCIL DECISION of 21 October 1985 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries (85/477/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 21 (1) (b) thereof, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (3), as last amended by Directive 80/1141/EEC, and in particular Article 32 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas, by Decision 78/476/EEC (4), as last amended by Decision 83/495/EEC (5), the Council noted that the official checks on practices for the maintenance of varieties carried out in certain third countries afford the same guarantees as those carried out by the Member States; Whereas, in the meantime, it has been established that such practices can be officially checked also in Australia in connection with certain species; Whereas an examination of the conditions under which official checks on practices for the maintenance of varieties are carried out in Australia has shown that these checks afford the same guarantees as those carried out by the Member States; Whereas Australia should be granted equivalence, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 July 1985, the following new item is inserted in the Annex to Decision 78/476/EEC: 1.2.3.4 // // // // // 1 // 2 // 3 // 4 // // // // // Reference No // Country // Authority responsible for carrying out checks // Species // // // // // 01 // Australia (AUS) // Commonwealth Department of Primary Industry, Canberra // Agricultural plant species referred to in Directives 66/401/EEC and 69/208/EEC // // // // Vegetable species referred to in Directive 70/458/EEC 152, 8. 6. 1978, p. 19. (5) OJ No L 275, 8. 10. 1983, p. 18. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 21 October 1985. For the Council The President M. FISCHBACH // // // // (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27. (3) OJ No L 225, 12. 10. 1970, p. 7. (4) OJ No L